Citation Nr: 1423223	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  05-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a compensable evaluation for cervical strain and degenerative disc disease of the cervical spine prior to September 26, 2003, and to a rating in excess of 20 percent from September 26, 2003.

2. Entitlement to an evaluation in excess of 10 percent for lumbosacral strain and degenerative disc disease of the lumbar spine prior to April 28, 2010, and to a rating in excess of 20 percent from April 28, 2010.


REPRESENTATION

Appellant represented by:	Joshua Stone, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  At this time, jurisdiction lies with the RO in Newark, New Jersey.

As noted in the Board's December 2010 remand, during the pendency of the instant appeal, the RO granted an increased rating for the Veteran's service-connected cervical strain with degenerative disc disease from 0 percent to 20 percent, effective September 26, 2003, and for service-connected lumbosacral strain with degenerative disc disease from 10 percent to 20 percent, effective April 28, 2010.  As higher schedular ratings remain available, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for lumbosacral sprain and degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2011 statement, the Veteran's representative withdrew the appeal for entitlement to a compensable evaluation for cervical strain and degenerative disc disease of the cervical spine prior to September 26, 2003, and to a rating in excess of 20 percent from September 26, 2003.




CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a compensable evaluation for cervical strain and degenerative disc disease of the cervical spine prior to September 26, 2003, and to a rating in excess of 20 percent from September 26, 2003, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a March 2011 statement, the Veteran's attorney stated that the Veteran was only seeking an increased rating for lumbosacral strain with degenerative disc disease.  In a subsequent Supplemental Statement of the Case, the agency of original jurisdiction addressed only that issue, not the issue of entitlement to an increased rating for cervical strain with degenerative disc disease.  The Veteran nor his attorney appear to disagree with the AOJ's consideration of only the issue of entitlement to an increased rating for lumbosacral strain with degenerative disc disease, not entitlement to an increased rating for a cervical strain with degenerative disc disease.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to a compensable evaluation for cervical strain and degenerative disc disease of the cervical spine prior to September 26, 2003, and to a rating in excess of 20 percent from September 26, 2003.





ORDER

Entitlement to a compensable evaluation for cervical strain and degenerative disc disease of the cervical spine prior to September 26, 2003, and to a rating in excess of 20 percent from September 26, 2003, is dismissed.


REMAND

Unfortunately further development continues to be necessary as certain actions requested in the December 2010 Board remand have not been performed in full. Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

This matter was before the Board in December 2010, when the Board remanded the issue of entitlement to an increased rating for lumbosacral strain with degenerative disc disease.  The remand instructions directed the RO to obtain a VA examination to detail the severity of the Veteran's lumbar radiculopathy.  The examiner was asked to provide a detailed account of all symptomatology found to be present and identify all nerves involved.  For all nerves involved, the examiner was asked to identify whether radiculopathy is mild, moderate, moderately severe, or complete.

The Veteran was afforded a VA examination in January 2011.  There, the examiner discussed that the Veteran's cervical radiculopathy.  The examiner noted that the Veteran does not have radiating pain down his legs.  

As noted in the Board's December 2010 remand, the Veteran has been diagnosed with right lumbar radiculopathy at L5-S1.  As such, the matter was remanded to ascertain the current severity of any lumbar radiculopathy suffered by the Veteran.  Given that the January 2011 VA examiner offered no opinion as to the level of severity of the Veteran's lumbar radiculopathy, the examination was not in substantial compliance with the Board's December 2010 remand instructions. Stegall, 11 Vet. App. at 271.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the Veteran's claims file.

2. Ask the Veteran to identify any pertinent private treatment records, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those private records on his own behalf.

3. Schedule the Veteran for a VA neurological examination to determine the severity of any lumbar radiculopathy suffered by the Veteran.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.

The examiner must repot a detailed account of all symptomatology found to be present.  The examiner must identify all nerves involved and, for each affected nerve, indicate whether the Veteran's lumbar radiculopathy is mild, moderate, moderately severe, severe, or complete.  All indicated tests, if necessary, should be performed.

4. Then, readjudicate the claim on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


